Exhibit 10.1

DFC GLOBAL CORP.

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment Agreement”) is dated December 31, 2012, and entered into by
and among DFC GLOBAL CORP., a Delaware corporation, f/k/a DOLLAR FINANCIAL CORP.
(“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation (“DFG” and
together with any entity joined from time to time as a Borrower pursuant to the
Credit Agreement referred to below, collectively, the “US Borrowers” and each a
“US Borrower”), NATIONAL MONEY MART COMPANY, an unlimited company organized
under the laws of the Province of Nova Scotia, Canada (the “NMM”), DOLLAR
FINANCIAL U.K. LIMITED, a limited liability company incorporated under the laws
of England and Wales with registered number 03701758 (“Dollar UK”), INSTANT CASH
LOANS LIMITED, a limited liability company incorporated under the laws of
England with a registered number of 02685515 (“ICL” and together with Dollar UK,
NMM and any entity joined from time to time as a Borrower pursuant to the Credit
Agreement referred to below, collectively, the “Non-US Borrowers” and each a
“Non-US Borrower” and the Non-US Borrowers together with the US Borrowers,
collectively, the “Borrowers”), any entity joined from time to time as an
Additional Borrower or as a Non-Loan Party Borrower pursuant to the Credit
Agreement referred to below, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent and as Security Trustee for the
Lenders under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), and the Lenders party hereto, comprising Required
Lenders under the Credit Agreement (the “Amendment Lenders”).

RECITALS

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of March 3, 2011, by and among Holdings, the Borrowers, the Lenders,
the Administrative Agent and various other parties thereto, as amended by a
First Amendment to Second Amended and Restated Credit Agreement dated
December 23, 2011 (as amended, restated, supplemented or otherwise modified form
time to time, the “Credit Agreement”), the Lenders agreed, inter alia, to extend
various credit facilities to the Borrowers. Capitalized terms used herein
without duplication shall have the same meanings set forth in the Credit
Agreement.

WHEREAS, the Borrowers have requested and the Administrative Agent and the
Amendment Lenders have agreed, upon the terms and subject to the conditions set
forth herein, to those certain amendments and modifications to the Credit
Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other credit accommodations given or to
be given to the Borrowers by the Lenders from time to time, the parties hereto
agree as follows:

1. Amendment to Section 1.1 of the Credit Agreement. The following definitions
are hereby added to Section 1.1 of the Credit Agreement to read in its entirety
as follows:

“Consolidated SPE”: an SPE which, pursuant to GAAP, is required to be
consolidated with the other Group Members in the calculation of any financial
covenant set forth in Section 7.1 hereof

“Consolidated SPE Financing”: Any Non-Recourse CLP Financing in which the “SPE”
is a “Consolidated SPE” and for which the Administrative Agent has received an
opinion of legal counsel to the Group Members, in form and substance reasonably
satisfactory to the Administrative Agent, opining as to both the entity’s status
as an SPE and the financing’s status as a Non-Recourse CLP Financing.

“Consolidated SPE Indebtedness”: Indebtedness incurred by a Consolidated SPE
pursuant to a Consolidated SPE Financing.

2. Amendment to Section 7.1 of the Credit Agreement. Section 7.1 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
Section:

“Notwithstanding the consolidation of any Consolidated SPE with the Group
Members, for purposes of calculating each of the financial covenants set forth
in this Section 7.1 the effects of any Consolidated SPE Financing shall be
excluded from such calculations.”

3. Amendment to Section 7.2 of the Credit Agreement. Section 7.2 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
Section:

“In addition to the other restrictions set forth in Section 7.2 above, and
notwithstanding any provision of Section 7.2 which would otherwise permit the
incurrence of Indebtedness by any Consolidated SPE, the Borrowers shall not
permit any Consolidated SPE to incur any Indebtedness other than Consolidated
SPE Indebtedness, and Consolidated SPEs may incur Consolidated SPE Indebtedness
but only to the extent that the aggregate principal amount of all Consolidated
SPE Indebtedness outstanding does not exceed $250,000,000 following such
incurrence.”

4. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Administrative Agent and the Lenders that: (a) the
representations and warranties set forth in the Credit Agreement and Loan
Documents to which they are party are true and correct in all material respects
as of the date hereof, except those representations and warranties made as of a
date certain which remain true and correct in all material respects as of such
date (b) after giving effect to the amendments provided in this Second Amendment
Agreement, there is no Default or Event of Default under the Credit Agreement;
(c) each Loan Party has the corporate, limited liability company power or other
power necessary to execute, deliver this Second Amendment Agreement, to the
extent each is a party thereto; and (d) the execution, delivery and performance
of this Second Amendment Agreement have been duly authorized by the applicable
governing body of each Loan Party, and when executed, this Second Amendment
Agreement will constitute the valid, binding and enforceable obligations of each
Loan Party subject to applicable bankruptcy, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity.

5. No Consent or Waiver. Nothing in this Second Amendment Agreement nor any
communication between the Administrative Agent, any Lender, any Group Member or
any of their respective officers, agents, employees or representatives shall be
deemed to constitute a waiver of: (a) any Default or Event of Default,
including, without limitation, an Default or Event of Default arising as a
result of the foregoing representation proving to be false or incorrect; or
(b) any rights or remedies which the Administrative Agent or any Lender has
against any Group Members under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default.

6. Further Agreements and Representations. Each of the Loan Parties hereby,
jointly and severally:

(a) ratifies, confirms and acknowledges that the Credit Agreement, as amended
hereby, and all other Loan Documents to which it is party continue to be valid,
binding and in full force and effect as of the date hereof, and enforceable in
accordance with their terms subject to applicable bankruptcy, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity;

(b) covenants and agrees to perform all of their respective obligations under
the Credit Agreement, as amended hereby, and all other Loan Documents to which
it is party;

(c) acknowledges and agrees that as of the date hereof, no Loan Party has any
defense, set-off, counterclaim or challenge against the payment of any sums
owing to the Administrative Agent or the Lenders or the enforcement of any of
the terms of the Credit Agreement, as amended hereby, or any of the other Loan
Documents to which it is party;

(d) acknowledges and agrees that all Loans presently or hereafter outstanding
under the Loan Documents shall continue to be secured by the Collateral granted
by it;

(e) acknowledges and agrees that this Second Amendment Agreement does not
constitute a novation of the Loans;

(f) ratifies, confirms and continues all rights and remedies granted by the Loan
Parties to the Administrative Agent and the Lenders in the Loan Documents to
which it is party; and

(g) ratifies and confirms all waivers made by the Loan Parties in the Loan
Documents to which it is party.

7. Conditions to Effectiveness of this Second Amendment Agreement. The
Administrative Agent’s and the Amendment Lenders’ obligations hereunder are
conditioned upon the satisfaction by the Loan Parties of the following
conditions precedent:

(a) receipt by the Administrative Agent of this Second Amendment Agreement, duly
executed by each of the Loan Parties and Required Lenders; and

(b) receipt by the Administrative Agent of such additional agreements,
instruments, documents, writings and actions as the Administrative Agent and the
Amendment Lenders may reasonably request.

8. Miscellaneous.

(a) No reference to this Second Amendment Agreement need be made in the Credit
Agreement or in any other Loan Document.

(b) This Second Amendment Agreement shall bind and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and assigns; provided, however, that no Loan Party shall assign its rights or
obligations under this Second Amendment Agreement.

(c) This Second Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

(d) This Second Amendment Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document and each such counterpart shall be deemed an original.
Any signature on this Second Amendment Agreement, delivered by any party by
electronic transmission shall be deemed to be an original signature thereto.

(e) To the extent of any inconsistency between the terms and conditions of this
Second Amendment Agreement and the terms and conditions of the Loan Documents,
the terms and conditions of this Second Amendment Agreement shall prevail. All
terms and conditions of the Credit Agreement and any other Loan Documents not
inconsistent herewith shall remain in full force and effect.

(f) This Second Amendment Agreement is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by the
Administrative Agent.

(g) Except as expressly set forth herein, neither the execution, delivery or
performance of this Second Amendment Agreement, nor anything contained herein,
shall be construed as or shall operate as a course of conduct, course of dealing
or a consent to or waiver of any provision of, or any right, power or remedy of
the Administrative Agent or any Lender under, the Credit Agreement, any Loan
Document or the agreements and documents executed in connection therewith.

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
second Amended and Restated Credit Agreement to be duly executed as of the date
first above written.

 
DFC GLOBAL CORP. f/k/a DOLLAR FINANCIAL CORP.
By: /s/ Randy Underwood
 
Name: Randy Underwood
Title: Executive Vice President and Chief Financial
Officer
DOLLAR FINANCIAL GROUP, INC.
By: /s/ Randy Underwood
 
Name: Randy Underwood
Title: Executive Vice President and Chief Financial Officer
NATIONAL MONEY MART COMPANY
By: /s/ Randy Underwood
 
Name: Randy Underwood
Title: Executive Vice President and Chief Financial Officer
DOLLAR FINANCIAL U.K. LIMITED
By: /s/ Randy Underwood
 
Name: Randy Underwood
Title: Director
INSTANT CASH LOANS LIMITED
By: /s/ Randy Underwood
 
Name: Randy Underwood
Title: Director

1

2

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Security
Trustee, and as a Lender By:   /s/ Matthew Siefer     Name: Matthew Siefer    
Title Senior Vice President

3

  Bank of Montreal, as a Lender By: /s/ Richard Eldridge Name: Richard Eldridge
Title: Director, Corporate Finance Barclays Bank PLC, as a Lender By: /s/ Alycia
Borys Name: Alycia Borys Title: Vice President Credit Suisse AG, Cayman Islands
Branch, as a Lender By: /s/ Doreen Barr Name: Doreen Barr Title: Director By:
/s/ Michael Spaight Name: Doreen Barr Title: Associate

4

  DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender By: /s/ Evelyn Thierry Name:
Evelyn Thierry Title: Director By: /s/ Courtney E. Meehan Name: Courtney E.
Meehan Title: Vice President NOMURA INTERNATIONAL PLC, as a Lender By: /s/ Sean
P. Kelly Name: Sean P. Kelly Title: Managing Director U.S. Bank National
Association, as a Lender By: /s/ Stephen H. Smith Name: Stephen H. Smith Title:
Vice President ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT TO SECOND AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

December 31, 2012

Each of the undersigned (each a “Guarantor”) hereby: (a) consent to the terms of
the foregoing Second Amendment to Second Amended and Restated Credit Agreement
(the “Second Amendment Agreement”), and ratify, affirm, reaffirm and confirm all
provisions of each Loan Document to which such Guarantor is a party (as to any
Guarantor, the “Guarantor Documents”), including, but not limited to, any jury
trial waivers contained therein; (b) certifies that: (i) the Guarantor Documents
to which it is a party secures all Obligations described therein; (ii) as of the
date hereof, there exists no defenses, offsets or counterclaims to such
Guarantor’s obligations under the related Guarantor Documents; and (iii) as of
the date hereof, no defaults exist under any such Guarantor Documents; and
(c) remise, release, acquit, satisfy and forever discharge the Agent and the
Lenders, their agents, employees, officers, directors, attorneys and all others
acting on behalf of or at the direction of the Agent and the Lenders
(“Releasees”), of and from any and all manner of actions, causes of action,
suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims and demands whatsoever, in law or in
equity, which any of such parties ever had, now has or, to the extent arising
from or in connection with any act, omission or state of facts taken or existing
on or prior to the date hereof, may have after the date hereof against the
Releasees, arising from the Credit Agreement and the transactions contemplated
thereby through the date hereof. Without limiting the generality of the
foregoing, the Guarantors’ waive and affirmatively agree not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights it does, shall or, to the extent
arising from or in connection with any act, omission or state of facts taken or
existing on or prior to the date hereof, may have as of the date hereof arising
from the Credit Agreement and the transactions contemplated thereby, including,
but not limited to, the rights to contest any conduct of the Agent and the
Lenders or other Releasees pursuant thereto on or prior to the date hereof.
Capitalized terms used above, but not defined herein, shall have the meanings
given to such terms under the Second Amendment Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

5

IN WITNESS WHEREOF, each Guarantor has caused this Acknowledgment of and Consent
and Agreement to Second Amendment to Second Amended and Restated Credit
Agreement to be executed by its duly authorized officer as of the date first
written above.

DFC GLOBAL CORP.
DOLLAR FINANCIAL GROUP, INC.
DOLLAR FINANCIAL U.S., INC.
DEALERS’ FINANCIAL HOLDINGS, INC.
DFG CANADA, INC.
DFG INTERNATIONAL, INC.
DFG WORLD, INC.
MONETARY MANAGEMENT OF CALIFORNIA, INC.
CHECK MART OF FLORIDA, INC.
FINANCIAL EXCHANGE COMPANY OF OHIO, INC.
MONETARY MANAGEMENT OF MARYLAND, INC.
DEALERS’ FINANCIAL SERVICES, LLC
CHECK MART OF LOUISIANA, INC.
MONEY MART EXPRESS, INC.
CHECK MART OF NEW MEXICO, INC.
LOAN MART OF OKLAHOMA, INC.
CHECK MART OF PENNSYLVANIA, INC.
FINANCIAL EXCHANGE COMPANY OF PITTSBURGH, INC.
FINANCIAL EXCHANGE COMPANY OF PENNSYLVANIA, INC.
PACIFIC RING ENTERPRISES, INC.
FINANCIAL EXCHANGE COMPANY OF VIRGINIA, INC.
MONEYMART, INC.

By: /s/ Randy Underwood
Name: Randy Underwood
Title: Executive Vice President
and Chief Financial Officer






DOLLAR FINANCIAL U.K. LIMITED
INSTANT CASH LOANS LIMITED

By: /s/ Randy Underwood
Name: Randy Underwood
Title: Director



NATIONAL MONEY MART COMPANY
656790 B.C. LTD.
MONEY MART CANADA INC.


MONEY CARD CORP.
ADVANCE CANADA INC.

By: /s/ Randy Underwood
Name: Randy Underwood
Title: Executive Vice President and
Chief Financial Officer



DOLLAR FINANCIAL LUXEMBOURG

By: /s/ Roy W. Hibberd
Name: Roy W. Hibberd
Title: Director


6